DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is FINAL and is in response to the claims filed October 6, 2021. Claims 1-18 are currently pending, and Applicant has not currently amended any of the claims. 
Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are not persuasive.
Applicant argues that the claims peer-to-peer connectivity information is not taught by either Huhn or Ananthakrishnan, specifically regarding the second database table. See Remarks 8. Examiner respectfully disagrees with both the argument and the characterization of the rejection. Firstly, as a note, partitioning a database is very common and this appears to be exactly how any relational database may work, regardless of the content of the two partitions. Huhn was cited as an example of how the information of Ananthakrishnan can be stored/partitioned. Novelty is not found using a common database structuring and linking method. In this case, the while Ananthakrishnan discloses state information between the two devices, Huhn teaches the common act of partitioning a database. See Huhn Fig. 5 and paras. [0050-53] and previously cited [0054-58]. The various data of Ananthakrishnan is being applied to this database partitioning of Huhn.
See Remarks 8. Peer-to-peer connectivity information is high level information that merely shows, establishes, or allows a connection between devices. Huhn clearly allows two devices to connect to one another and track the identification of those devices. Specifically, Huhn allows for “establishing peer-to-peer sessions between users” and different device information can be stored and monitored. Huhn explicitly allows for requests for matches to be stored in a partition of the database, including information about the requesting device/user. Under the broadest reasonable interpretation, match requests are peer-to-peer connections. At least two users/devices are connected to one another. See Huhn Fig. 5 and paras. [0054-56].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ananthakrishnan et al. (U.S. Publication No. 2012/0278727; hereinafter “Ananthakrishnan”) and further in view of Huhn (U.S. Publication No. 2012/0310959).
As per claim 1, Ananthakrishnan teaches a method for content playback handoffs, comprising:
receiving, at a second device, [a peer table that is partitioned to include a first database table that includes] an identifier of a first device and [a second database table that includes peer-to-peer connectivity information for establishing peer-to-peer connections with other devices on a network], wherein the devices include at least the first device that is designated [in the second database table] as being in an active state and the second device that is designated [in the second database table] as being a passive state, wherein [the second database table] includes application state information for a first instance of an application executing on the first device, and wherein the application state information indicates content being presented by the first device using the first instance of the application (See Ananthakrishnan para. [0030]: session information transferred between devices including state of use, including current information which would indicate it is active. Therefore, state information is recorded in the session information in the first device);
receiving, at the second device from the first device, a context handoff request that indicates that the second device is to begin presenting the content being presented by the first device; in response to receiving the context handoff request, initiating a second instance of the application on the second device (See Ananthakrishnan Figs. 1-3 and paras. [0015], [0025], [0030-31], [0077], and [0093-95]: user can handoff content from one device to another, which would present that content on the second device);
and causing the content to begin being presented using the second instance of the application executing on the second device based on the application state information (See Ananthakrishnan Figs. 1-3 and paras. [0025] and [0030]: session information for particular application can be transferred to the second device and can be resumed on that second device).
However, while Ananthakrishnan teaches identifiers for the devices, Ananthakrishnan does not explicitly teach a peer table that indicates said identifier. retrieving the application state information, Ananthakrishnan does not explicitly teach doing so from the peer table.
Furthermore, Ananthakrishnan does not explicitly teach a peer table that is partitioned to include a first database table that includes the device identifier of Ananthakrishnan, a second database table that includes peer-to-peer connectivity information for establishing peer-to-peer connections with other devices on a network, nor the device states being designated in the second database table, or the second database table in general.
Huhn teaches these limitations of the claim (See Huhn Figs. 5 paras. [0048] and [0054-57]: partitioning a data table based on different requests, including peer-to-peer sessions between users. Identifiers used as well as other data that is separated between the tables. The information of Ananthakrishnan, including the identifier information as well as the state information, is what is being stored in these partitioned tables of Huhn).
	It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the device handoffs of Ananthakrishnan with the peer-to-peer requests and partitioned tables of Huhn. One would have been motivated to combine these references because both references disclose transmitting content between devices, and Huhn enhances the user experience by providing a common and efficient way to structure data to ensure that it can be found more quickly.

As per claim 2, Ananthakrishnan/Huhn further teaches wherein the content is audio corresponding to a phone call (See Ananthakrishnan para. [0015]: “a user can move an in-progress telephone call from one device to the other”).

As per claim 3, while Ananthakrishnan teaches pop-ups on the first device in relation to the content (See Ananthakrishnan para. [0031]), Ananthakrishnan does not explicitly teach wherein causing the content to begin being presented on the second device causes a notification to be presented on the first device.
Huhn teaches these limitations of the claim (See Huhn Fig. 1 and paras. [0033-34] and [0097-98]: notifications can be pushed to user devices to display).
It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine Ananthakrishnan with the teachings of Huhn for at least the same reasons as discussed above in claim 1.

As per claim 5, Ananthakrishnan/Huhn further teaches wherein the second device is identified as a recipient of the context handoff request based on a proximity of the second device to the first device (See Ananthakrishnan abstract, Figs. 1, 2, and paras. [0068-69] and [0087]: nearby devices can send and receive requests from one another)

As per claim 6, Ananthakrishnan/Huhn further teaches wherein the application state information includes timing information associated with presentation of the content on the first device (See Ananthakrishnan Fig. 1 and paras. [0030] and [0077]: session 

As per claims 7-9, 11, and 12, the claims are directed to a system that implements the same features as the method of claims 1-3, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Ananthakrishnan/Huhn teaches a hardware processor configured to perform said method (See Ananthakrishnan paras. [0064] and [0068]).

As per claims 13-15, 17, and 18, the claims are directed to a computer-readable medium that implements the same features as the method of claims 1-3, 5, and 6, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Ananthakrishnan/Huhn teaches a computer-readable medium configured to perform said method (See Ananthakrishnan paras. [0047] and [0107]).

Claims 4, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ananthakrishnan/Huhn as applied above, and further in view of Peev et al. (U.S. Publication No. 2010/0146384; hereinafter “Peev”).
As per claim 4, while Ananthakrishnan/Huhn teaches the notification, Ananthakrishnan/Huhn does not explicitly teach wherein the notification is presented on a lock screen of the first device.

	It would have been obvious at the time the claimed invention was made to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the notifications of Ananthakrishnan/Huhn with the lockscreen notifications of Peev. One would have been motivated to combine these references because both references disclose content notifications, and Peev enhances the user experience by improving the ability for the user to more quickly access and view the notifications of the handoff requests of Ananthakrishnan/Huhn.

As per claim 10, the claim is directed to a system that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.

As per claim 16, the claim is directed to a computer-readable medium that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145